Citation Nr: 0001471	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  92-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert E. McGowan, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Robert E. McGowan


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

 The appellant had active duty from November 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1990 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Baltimore, Maryland (hereinafter 
"RO"), which determined that new and material evidence had 
not been received to reopen a claim for service connection 
for post-traumatic stress disorder (PTSD).  In June 1995, the 
Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  In a decision, dated in March 1987, the Board determined 
that that new and material evidence had not been received to 
reopen a claim for service connection for PTSD.

2.  The evidence received since the Board's March 1987 
decision with regard to PTSD was not previously considered, 
is not cumulative of other evidence of record, is probative 
of the issue at hand, and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The veteran engaged in combat with the enemy while on 
active duty in the Republic of Vietnam.

4.  The veteran's PTSD is causally linked to his combat duty 
in Vietnam.





CONCLUSIONS OF LAW

1. The Board's March 1987 decision, denying a claim of 
entitlement to service connection for PTSD, was final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received since the 
Board's March 1987 decision denying the appellant's claim for 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  PTSD was incurred as a result of the veteran's active 
duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a March 1987 
decision, the Board denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO found that the evidence did not show that the 
veteran had PTSD.  The Board's March 1987 decision was final.  
38 U.S.C.A. § 7104(b).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In April 1990, the veteran filed an application to reopen his 
claim for PTSD.  In May 1990, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for PTSD. 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
Board's March 1987 decision.

In this case, the Board notes that in March 1987, it denied 
the veteran's claim after finding that the evidence did not 
show that the veteran had PTSD.  A review of the evidence of 
record at the time of the Board's decision shows that 
although there was some medical evidence of PTSD, there were 
also several opinions of physicians and other health care 
providers who determined that the veteran had diagnoses other 
than PTSD, to include schizophrenia, and various types of 
personality disorders.  However, evidence received since the 
Board's March 1987 decision includes reports, transcripts and 
other documents associated with criminal proceedings, service 
records, a report from John P. Wilson, Ph.D., dated in 
February 1999, a VA PTSD examination report, dated in January 
1998, a forensic evaluation report from Ronald I. Weiner, 
Ph.D., dated in September 1985, a letter from Turner Camp, 
M.D., received in about October 1989, the transcripts from 
hearings, held in September 1992 and September 1999, and 
written statements from the veteran and his representative.  
Of particular note, the reports from Dr. Wilson, Dr. Weiner 
and Dr. Camp show that they diagnosed the veteran with PTSD 
that was related to combat during service in Vietnam.  In 
this regard, although an August 1985 report from Dr. Wilson 
diagnosing the veteran with PTSD was of record at the time of 
the Board's March 1987 decision, Dr. Wilson's February 1999 
report contains additional explanation, as well as criticism 
of the conclusions in the January 1998 VA PTSD examination 
report.  In addition, transcripts and other documents 
associated with criminal proceedings, received in June 1986, 
include testimony from Charles Figley, Ph.D.  Dr. Figley 
testified that the veteran has PTSD related to his service in 
Vietnam.

Based on the foregoing, the Board finds that as this evidence 
was not of record at the time of the Board's March 1987 
decision, and as this evidence contains competent opinions 
showing PTSD, and that such PTSD is related to the veteran's 
service, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that as this evidence directly relates to the basis for the 
Board's denial of the veteran's claim in March 1987, this 
evidence is probative of the issue at hand, and, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted.  The claim for PTSD is therefore reopened, and the 
Board proceeds with its review of the evidence on a de novo 
basis. 

II.  Service Connection

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A.        § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A combat-
related stressor may be conclusively shown by service 
department evidence that the veteran engaged in combat, or by 
evidence of receipt of a combat citation, absent evidence to 
the contrary.  Id; see also 38 U.S.C.A. § 1154(b). 

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  Specifically, he alleges that he has 
PTSD as a result of numerous episodes of combat while serving 
with an airborne unit and a ranger unit, during approximately 
21 months of service in Vietnam.  Examples include, but are 
not limited to, an assault on an enemy base camp in which his 
ranger unit took casualties.  The veteran has described many 
instances of witnessing deaths, battle wounds and mutilation 
of both American and enemy bodies.

The veteran's discharge (DD Form 214) and personnel record 
(DA Form 20) shows that he served in Vietnam from about July 
1968 to March 1970, and that his military occupational 
specialties in Vietnam included rifleman, auto rifleman and 
senior scout observer.  While in Vietnam, he was assigned to 
two units of the 173d Airborne Brigade.  Specifically, he was 
assigned to 4th Battalion, 503d Infantry from July 1968 to 
July 1969, and to Company N (Ranger), 75th Infantry (N/75) 
from July 1969 to March 1970.  His awards and medals include 
the Combat Infantryman Badge (CIB), the Bronze Star Medal and 
an Air Medal.  

In this case, the veteran's service records show that he 
received the CIB, which is an award for participation in 
combat with the enemy.  See 38 C.F.R. § 3.304(f).  In 
addition, the claims files include unit diaries for N/75, 
dated in January 1970, which show that teams from N/75 were 
in combat, as well as a letter from the N/75 executive 
officer, dated in July 1970, which indicates that the veteran 
participated in combat.  Based on the foregoing, the Board 
finds that the veteran participated in combat.  His 
statements and testimony regarding the claimed stressors must 
therefore be accepted.  38 U.S.C.A. § 1154(b). 

Further, a review of the overall medical record shows that 
the veteran has been diagnosed with PTSD by several 
psychologists and a medical doctor, and that these examiners 
all related the veteran's PTSD to his Vietnam service.  In 
particular, the veteran was diagnosed with PTSD in two 
reports written by Dr. Wilson, dated in February 1999 and 
August 1985, respectively, as well as a September 1985 report 
written by Dr. Weiner, and a report from Dr. Camp, received 
in about October 1989.  In this regard, the claims files 
contain the transcript from testimony provided by Dr. Wilson 
in December 1985, in which he explained his diagnosis of PTSD 
at great length.  In addition, the claims files contain a 
transcript which includes testimony from Dr. Figley, who also 
diagnosed the veteran with PTSD, and explained his diagnosis 
at great length.  Both Dr. Wilson and Dr. Figley indicated 
that they had extensive knowledge of PTSD as both researchers 
and clinicians, that they had reviewed the veteran's medical 
records, and that they had personally interviewed the 
veteran.  

Based on the foregoing, the Board finds that the veteran's 
PTSD diagnoses are based on his Vietnam combat service, and 
that service connection for PTSD is warranted.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In reaching this decision, 
the Board acknowledges that a VA PTSD examination report, 
dated in January 1998, shows that it was determined that the 
veteran did not have PTSD.  In addition, the Board 
acknowledges that the claims files include many reports in 
which the veteran was diagnosed with a personality disorder, 
or other acquired psychiatric disorders.  However, a review 
of the January 1998 VA PTSD examination report, as well as 
certain other examination reports (to include a VA 
neuropsychological report dated in March 1985), shows that 
the examiners appear to have based their conclusions, in 
large part, on what they felt was the veteran's lack of 
emotion and lack of avoidance of stimuli associated with 
combat.  In particular, the examiner who wrote that January 
1998 VA PTSD report focused on the veteran's well-voiced 
desire for revenge against enemy troops, as well as his 
conclusion that the veteran failed to persistently re-
experience his wartime trauma, as the reasons for determining 
that specific criteria for PTSD had not been met.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) at 209-210 (DSM-IV) 
(listing criteria which must be met for a PTSD diagnosis).  
However, the Board notes that in Dr. Wilson's February 1999 
report, he specifically disputed the VA examiner's 
conclusions.  Dr. Wilson's report includes a rationalized 
discussion in support of his opinion that the veteran's 
behavior, to include his desire for revenge, is not 
inconsistent with any of the DSM-IV criteria for PTSD.  In 
addition, the Board notes as a factual matter that, contrary 
to the VA examiner's statement, the veteran's obsession with 
Vietnam is well documented in many medical reports, which 
date back to 1975.  Examples include, but are not limited to, 
a report written by Veena Kapur, Ph.D., dated in December 
1975, which notes that the veteran "is still living in a 
combat zone," that he is "overwhelmingly concerned with war 
experiences and aspirations," and that he has "an 
overwhelming obsession with the war." Finally, the Board 
points out that Dr. Wilson testified that PTSD was not 
accepted by medical authorities as a psychiatric disorder 
until February 1980, and that it is pertinent to note that 
many of the reports which show that the veteran was diagnosed 
with disorders other than PTSD are dated prior to February 
1980.  

Therefore, notwithstanding the multiple diagnoses of 
personality disorders, and acquired psychiatric disorders 
other than PTSD, the Board concludes that the relevant 
evidence is at least in relative equipoise as to the question 
of whether the veteran has PTSD related to his service.  
Under these circumstances, and applying the benefit-of-the-
doubt doctrine, see 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Board finds that the 
evidence supports the conclusion that the veteran's PTSD is 
causally linked to service.  Accordingly, service connection 
for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

